Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kris Rhu on 11 August 2022.

The application has been amended as follows: 

1.	 (Currently Amended) A method of wireless communication performed by a first node of an integrated access and backhaul (IAB) donor, comprising:
transmitting, to a second node of the IAB donor, a first message providing a first indication of IAB capability of the first node,
wherein the first message is an F1 setup request message;
receiving, from the second node and in response to the first message, a second message providing a second indication of IAB capability of the second node,
wherein the second message is an F1 setup response message; and
establishing an IAB capable connection with the second node based at least in part on the first message and the second message.

2.	(Canceled Herein) 

3.	(Previously Presented) The method of claim 1, wherein the first message or the second message further identifies one or more types of IAB capabilities.

4.	(Previously Presented) The method of claim 3, wherein the one or more types of IAB capabilities include one or more of an air interface capacity, or a number of supported backhaul radio link control channels.

5.	(Original) The method of claim 1, wherein establishing the IAB capable connection includes activating IAB functionality for communications with the second node.

6.	(Original) The method of claim 1, further comprising transmitting an IAB configuration based at least in part on establishing the IAB capable connection.

7.	(Original) The method of claim 1, wherein the first node is a distributed unit and the second node is a control-plane central unit.

8.	(Original) The method of claim 1, wherein the first node is a control-plane central unit and the second node is a distributed unit.

9.	(Original) The method of claim 1, wherein the first node is a user-plane central unit and the second node is a control-plane central unit.

10.	(Original) The method of claim 1, wherein the first node is a control-plane central unit and the second node is a user-plane central unit.

11.	(Currently Amended) The method of claim 1, wherein at least one of the first message or the second message is associated with at least one of 

12.	(Currently Amended) The method of claim 1, wherein at least one of the first message or the second message is associated with at least one of or 

13.	(Canceled Herein) 

14.	(Currently Amended) A first node of an integrated access and backhaul (IAB) donor for wireless communication, comprising:
a memory; and
one or more processors coupled to the memory, the one or more processors configured to:
transmit, to a second node of the IAB donor, a first message providing a first indication of IAB capability of the first node,
wherein the first message is an F1 setup request message;
receive, from the second node and in response to the first message, a second message providing a second indication of IAB capability of the second node,
wherein the second message is an F1 setup response message; and
establish an IAB capable connection with the second node based at least in part on the first message and the second message.

15.	(Canceled Herein) 

16.	(Previously Presented) The first node of claim 14, wherein the first message or the second message further identifies one or more types of IAB capabilities.

17.	(Previously Presented) The first node of claim 16, wherein the one or more types of IAB capabilities include one or more of an air interface capacity, or a number of supported backhaul radio link control channels.

18.	(Currently Amended) The first node of claim 14, wherein the one or more processors, to establish the IAB capable connection, are configured to activate

19.	(Previously Presented) The first node of claim 14, wherein the one or more processors are further configured to transmit an IAB configuration based at least in part on establishing the IAB capable connection.

20.	(Original) The first node of claim 14, wherein the first node is a distributed unit and the second node is a control-plane central unit.
	
21.	(Original) The first node of claim 14, wherein the first node is a control-plane central unit and the second node is a distributed unit.

22.	(Original) The first node of claim 14, wherein the first node is a user-plane central unit and the second node is a control-plane central unit.

23.	(Original) The first node of claim 14, wherein the first node is a control-plane central unit and the second node is a user-plane central unit.

24.	(Currently Amended) The first node of claim 14, wherein at least one of the first message or the second message is associated with at least one of cells activation procedure, or 

25.	(Currently Amended) The first node of claim 14, wherein at least one of the first message or the second message is associated with at least one of or 

26.	(Canceled Herein) 

27.	(Currently Amended) A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising:
one or more instructions that, when executed by one or more processors of a first node of an integrated access and backhaul (IAB) donor, cause the first node to:
transmit, to a second node of the IAB donor, a first message providing a first indication of IAB capability of the first node,
wherein the first message is an F1 setup request message;
receive, from the second node and in response to the first message, a second message providing a second indication of IAB capability of the second node,
wherein the second message is an F1 setup response message; and
establish an IAB capable connection with the second node based at least in part on the first message and the second message.

28.	(Previously Presented) The non-transitory computer-readable medium of claim 27, wherein the first message or the second message further identifies one or more types of IAB capabilities.

29.	(Currently Amended) An apparatus of an integrated access and backhaul (IAB) donor for wireless communication, comprising:
means for transmitting, to a node of the IAB donor, a first message providing a first indication of IAB capability of the apparatus,
wherein the first message is an F1 setup request message;
means for receiving, from the node and in response to the first message, a second message providing a second indication of IAB capability of the node,
wherein the second message is an F1 setup response message; and
means for establishing an IAB capable connection with the node based at least in part on the first message and the second message.

30.	(Previously Presented) The apparatus of claim 29, wherein the first message or the second message further identifies one or more types of IAB capabilities.

31.	(Currently Amended) A method of wireless communication performed by a first node of an integrated access and backhaul (IAB) donor, comprising:
transmitting, to a second node of the IAB donor, a first message providing a first indication of IAB capability of the first node,
wherein the first node is a distributed unit and the second node is a control-plane central unit, and
wherein the first message is an F1 setup request message;
receiving, from the second node and in response to the first message, a second message providing a second indication of IAB capability of the second node, 
wherein the second message is an F1 setup response message; and
establishing an IAB capable connection with the second node based at least in part on the first message and the second message,
wherein the first message or the second message further identifies one or more types of IAB capabilities,
wherein the one or more types of IAB capabilities include one or more of an air interface capacity, or a number of supported backhaul radio link control channels.

32.	(Currently Amended) A first node of an integrated access and backhaul (IAB) donor for wireless communication, comprising:
a memory; and
one or more processors coupled to the memory, the one or more processors configured to:
transmit, to a second node of the IAB donor, a first message providing a first indication of IAB capability of the first node,
wherein the first node is a distributed unit and the second node is a control-plane central unit, and
wherein the first message is an F1 setup request message;
receive, from the second node and in response to the first message, a second message providing a second indication of IAB capability of the second node,
wherein the second message is an F1 setup response message; and
establish an IAB capable connection with the second node based at least in part on the first message and the second message,
wherein the first message or the second message further identifies one or more types of IAB capabilities,
wherein the one or more types of IAB capabilities include one or more of an air interface capacity, or a number of supported backhaul radio link control channels.

	33.	(New) 	The non-transitory computer-readable medium of claim 28, wherein the one or more types of IAB capabilities include one or more of an air interface capacity, or a number of supported backhaul radio link control channels.

34.	(New) The non-transitory computer-readable medium of claim 27, wherein the one or more instructions, that cause the first node to establish the IAB capable connection, are configured to activate IAB functionality for communications with the second node.

35.	(New) The non-transitory computer-readable medium of claim 27, wherein the one or more instructions further cause the first node to transmit an IAB configuration based at least in part on establishing the IAB capable connection.

36.	(New) The non-transitory computer-readable medium of claim 27, wherein the first node is a distributed unit and the second node is a control-plane central unit.

[End Amendments]

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claim 1, 3-12, 14, 16-25, 27, 28, 33-36 and 29-32 are allowed, renumbered to claims 1-32, respectively.

The following is an examiner’s statement of reasons for allowance:

Kowalski et al. (US 2019/0394687 A1) discloses a system comprises of a parent/donor gNB and plurality of child IAB nodes, wherein a first IAB node is configured to exchange capability information with a second IAB node.

WO 2020/088253 A1 discloses an IAD node/host includes a centralized unit (CU) and a distributed unit (DU), wherein a CU may also be control plane (CP) or user plane (UP).

Wang et al. (2020/0146083 A1) discloses a first relay node sends a configuration message to a second relay node, wherein the configuration message is used for configuring transmission of an F1AP message with the second relay node (paragraph 209), wherein the first and second relay nodes are IAB nodes of a donor node (paragraph 68 and Fig. 1).
Prior arts of record disclose exchange of capability and configuration message between IAB relay nodes of a donor node. 

Regarding claims 1, 14 and 27, prior arts of record fail to disclose “transmitting, to a second node of the IAB donor, a first message providing a first indication of IAB capability of the first node, wherein the first message is an F1 setup request message; receiving, from the second node and in response to the first message, a second message providing a second indication of IAB capability of the second node, wherein the second message is an F1 setup response message”, as recited in claim 1, and similarly recited in claims 14 and 27, in combination with other claimed limitations.

Regarding claim 29, prior arts of record fail to disclose “means for transmitting, to a node of the IAB donor, a first message providing a first indication of integrated access and backhaul (IAB)IAB capability of the apparatus, wherein the first message is an F1 setup request message; means for receiving, from the node and in response to the first message, a second message providing a second indication of IAB capability of the node, wherein the second message is an F1 setup response message”, in combination with other claimed limitations.

Regarding claims 31 and 32, prior arts of record fail to disclose “transmitting, to a second node of the IAB donor, a first message providing a first indication of integrated access and backhaul (IAB)IAB capability of the first node, wherein the first node is a distributed unit and the second node is a control-plane central unit, and wherein the first message is an F1 setup request message; receiving, from the second node and in response to the first message, a second message providing a second indication of IAB capability of the second node, wherein the second message is an F1 setup response message”, as recited in claim 31, and similarly recited in claim 32, in combination with other claimed limitations.

Dependent claims 3-12, 16-25, 28 and 33-36 are allowable based on their dependency on independent claims 1, 14 and 27, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645